 PROB 12C                                                                             Report Date: January 21, 2020
(6/16)

                                       United States District Court                                         FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                   Jan 22, 2020
                                        Eastern District of Washington                                 SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Margarita Torres Flores                   Case Number: 0980 4:17CR06015-EFS-2
 Address of Offender:                           Burbank, Washington 99323
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: December 5, 2017
 Original Offense:          Distribution of 5 Grams or More of Actual (Pure) Methamphetamine, 21 U.S.C. §
                            841(a)(1) and (b)(1)(B)(viii)
 Original Sentence:         Prison - 3 days                  Type of Supervision: Supervised Release
                            TSR - 48 months

 Revocation Sentence:       Prison - 4 months
 (February 14, 2018)        TSR - 44 months

 Revocation Sentence:       Prison - 3 months
 (May 28, 2019)             TSR - 41 months


 Asst. U.S. Attorney:       Stephanie A. Van Marter          Date Supervision Commenced: August 6, 2019
 Defense Attorney:          Paul E. Shelton                  Date Supervision Expires: January 5, 2023


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 01/03/2020.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition #4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Ms. Flores is considered to be in violation of her conditions of
                        supervised release by using a controlled substance, methamphetamine, on or about January
                        13, 2020.
Prob12C
Re: Flores, Margarita Torres
January 21, 2020
Page 2

                      Ms. Flores’ term of supervised release commenced on August 6, 2019. Her conditions of
                      release were reviewed with and signed by her on August 7, 2019, indicating an
                      understanding of her conditions of supervised release, including special condition number
                      4, as noted above.

                      On November 7, 2019, Ms. Flores was directed to call the color line urinalysis testing
                      program daily at Merit Resource Services and to report to their office and submit to
                      urinalysis testing whenever the color “gold” was called as the color of the day. On January
                      13, 2020, the color “gold” was called and Ms. Flores provided a urinalysis sample as
                      directed. This sample tested presumptively positive for methamphetamine and was sent to
                      Alere Laboratories for confirmation. The sample was confirmed as positive for
                      methamphetamine on January 19, 2020.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     January 21, 2020
                                                                            s/Daniel M. Manning
                                                                            Daniel M. Manning
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other
                                                                            Signature of Judicial Officer

                                                                             January 22, 2020
                                                                            Date
